Case 1:16-cv-01849-PAB-KLM Document 177 Filed 11/20/18 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Philip A. Brimmer

  Civil Action No. 16-cv-01849-PAB-KLM

  AIRQUIP, INC.,
  KELLY DASILVA, and
  NICOLE GRAY, on behalf of themselves and all others similarly situated,

         Plaintiffs,

  v.

  HOMEADVISOR, INC.,
  IAC/INTERACTIVECORP, and
  DOES 1 THROUGH 10,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court sua sponte. This case is related to another case

  pending in this District, Costello v. HomeAdvisor, Inc., Case No. 18-cv-01802-WJM-

  MEH. After careful review of the pleadings in each of these cases and for the reasons

  detailed below, I conclude that consolidation is appropriate under Federal Rule of Civil

  Procedure 42(a).

  I. BACKGROUND

         Plaintiff Airquip, Inc. filed this class action lawsuit on July 19, 2016. Docket No.

  1. The operative complaint asserts five claims on behalf of plaintiffs and all others

  similarly situated: (1) violations of the Racketeer Influenced and Corrupt Organizations

  Act (“RICO”), 18 U.S.C. § 1962 et seq.; (2) violations of the Colorado Consumer

  Protection Act (“CCPA”), Colo. Rev. Stat. § 6-1-101 et seq.; (3) fraud/fraudulent
Case 1:16-cv-01849-PAB-KLM Document 177 Filed 11/20/18 USDC Colorado Page 2 of 6




  concealment under Colorado law; (4) breach of implied contract under Colorado law;

  and (5) unjust enrichment under Colorado law. See Docket No. 32 at 108-23, ¶¶ 270-

  326. On September 21, 2017, the Court dismissed plaintiffs’ RICO and CCPA claims

  as to all defendants. Docket No. 104 at 21. The RICO claims were dismissed without

  prejudice. Id. The Court also dismissed plaintiffs’ state-law claims for fraud and breach

  of implied contract as to defendant IAC/Interactivecorp (“IAC”). Id. On May 18, 2018,

  plaintiffs moved for leave to file a second amended complaint. Docket No. 131. The

  proposed second amended complaint (1) reasserts claims that were dismissed without

  prejudice in the Court’s September 21, 2017 order; (2) adds five new defendants who

  allegedly conspired with HomeAdvisor and IAC in their fraudulent activities; (3) adds

  new plaintiffs to represent the subclasses asserting state claims under California,

  Colorado, Florida, Idaho, Illinois, Indiana, New Jersey, New York, and Ohio law; and (4)

  adds misappropriation claims against all defendants under the Lanham Act and similar

  state laws. Docket No. 131 at 3; see also Docket No. 132-2 (redlined version of

  proposed second amended complaint). On July 16, 2018, the same individuals who

  seek to be added as plaintiffs in the Airquip lawsuit filed a separate action (the “Costello

  action”) asserting deceptive business practices and misappropriation claims on behalf

  of themselves and other similarly situated home services professionals against

  HomeAdvisor, Inc., IAC/Interactivecorp, Angi Homeservices, Inc., Crowdsteer Inc., and

  several John Doe defendants. See Costello v. HomeAdvisor, Inc., Case No. 18-cv-

  01802-WJM-MEH, Docket No. 1. On November 5, 2018, Magistrate Judge Michael E.

  Hegarty ordered the parties to show cause why the case should not be consolidated



                                               2
Case 1:16-cv-01849-PAB-KLM Document 177 Filed 11/20/18 USDC Colorado Page 3 of 6




  with the Airquip lawsuit. Case No. 18-cv-01802-WJM-MEH, Docket No. 70. The

  parties filed their responses on November 7, 2018. See Case No. 18-cv-01802-WJM-

  MEH, Docket Nos. 71, 72.

  II. LEGAL STANDARD

         Rule 42(a) provides that “[i]f actions before the court involve a common question

  of law or fact, the court may . . . consolidate the actions . . . .” Fed. R. Civ. P. 42(a)(2).

  Under Rule 42(a), a district court may consolidate related cases sua sponte. Devlin v.

  Transp. Commc’ns Int’l Union, 175 F.3d 121, 130 (2d Cir. 1999). The decision whether

  to consolidate actions involving common questions of law or fact is committed to the

  sound discretion of the district court. Shump v. Balka, 574 F.2d 1341, 1344 (10th Cir.

  1978). The purpose of Rule 42(a) is “to give the court broad discretion to decide how

  cases on its docket are to be tried so that the business of the court may be dispatched

  with expedition and economy while providing justice to the parties.” Breaux v. American

  Family Mut. Ins. Co., 220 F.R.D. 366, 367 (D. Colo. 2004) (quoting 9 C. Wright & A.

  Miller, Federal Practice & Procedure § 2381 at 427 (2d ed. 1995)). T he Court therefore

  considers both judicial economy and fairness to the parties in deciding whether

  consolidation is appropriate under Rule 42(a). See Harris v. Illinois-California Express,

  Inc., 687 F.2d 1361, 1368 (10th Cir. 1982).

  III. ANALYSIS

         In their response to the magistrate judge’s show cause order, the Costello

  defendants argue that the Costello lawsuit “is simply a continuation and extension” of

  the Airquip case and thus consolidation would promote judicial economy, prevent forum



                                                 3
Case 1:16-cv-01849-PAB-KLM Document 177 Filed 11/20/18 USDC Colorado Page 4 of 6




  shopping, and avoid the risk of inconsistent rulings on the same issues of fact and law.

  Docket No. 72 at 1-2. The Costello plaintiffs oppose consolidation, arguing that the

  Costello case involves plaintiffs, claims, and legal issues that are not presently before

  the Court in Airquip. Docket No. 71 at 7-8. Plaintiffs contend that consolidation at this

  time will only “cause confusion and possible unnecessary and unfair delay in Airquip,

  contrary to judicial efficiencies and justice to the parties.” Id. at 9.

         The Court has reviewed the parties’ filings in both cases and concludes that

  consolidation is appropriate. As defendants state in their response, the Costello action

  is merely a continuation of the Airquip case. Both cases involve the same defendants

  and arise from a substantially similar set of facts, namely, HomeAdvisor, Inc.’s alleged

  practice of charging home service providers additional fees for sham or low-quality

  leads on new business opportunities. Compare Docket No. 32 at 6-9, ¶¶ 8-12 (Airquip

  first amended complaint), with Case No. 18-cv-01802, Docket No. 1 at 24-27, ¶¶ 36-40

  (Costello complaint).1 Additionally, the complaint filed in Costello includes the same

  claims and parties that would be added to the Airquip action by the proposed second

  amended complaint. Compare Docket No. 132-1 (Airquip proposed second amended

  complaint), with Case No. 18-cv-01802, Docket No. 1 (Costello complaint); see also

  Docket No. 175 at 2 (noting that the “Costello claims are brought on behalf of classes

  that may overlap with the class alleged in [the Airquip action], and raise some of the


         1
          As the Airquip plaintiffs note in their motion for leave to amend, the “factual
  allegations related to the New Plaintiffs” in the Airquip action and the plaintiffs in the
  Costello action “are substantially similar to those set out in the [first amended
  complaint] and experienced by Plaintiffs Airquip, DaSilva and Gray.” Docket No. 131 at
  11.

                                                 4
Case 1:16-cv-01849-PAB-KLM Document 177 Filed 11/20/18 USDC Colorado Page 5 of 6




  same claims against substantially the same Defendants”). While the Costello plaintiffs

  assert that the pending motions to compel arbitration and for preliminary injunctive relief

  raise issues of law not presently before the Court in Airquip, see Docket No. 71 at 2, 7,

  these issues are peripheral to the parties’ central dispute, which is substantially the

  same in both cases.

         Consolidation would also serve the interests of judicial economy and fairness to

  the parties. The Costello plaintiffs express concern that consolidation will cause

  confusion and unnecessary delay in Airquip. See Docket No. 71 at 9. Given the stage

  of the Airquip proceedings, however, any minor delay caused by consolidation will not

  have a significant impact on the overall course of the litigation. Moreover, the Airquip

  plaintiffs have previously expressed a desire for consolidation, stating that, if the Court

  denied their motion for leave to amend, they would “bring [their additional] claims as a

  separate, but related action, and move to consolidate.” Docket No. 131 at 12 n.16.

  Finally, any concerns about delay in Airquip are substantially outweighed by the Court’s

  – and the parties’ – interests in conserving resources and avoiding inconsistent rulings

  on the same issues of fact and law.2 The Court will therefore exercise its authority to

  sua sponte consolidate the Airquip and Costello actions under Fed. R. Civ. P. 42(a).

  IV. CONCLUSION

         For the foregoing reasons, it is



         2
          The Court notes that the parties have already effectively consolidated the cases
  for purposes of discovery. See Docket No. 175 (addendum to parties’ Stipulated
  Confidentiality Agreement, Docket No. 63, allowing “the use in the Costello Action of all
  discovery produced in the Airquip Action”). This further supports the Court’s finding that
  consolidation is appropriate.

                                               5
Case 1:16-cv-01849-PAB-KLM Document 177 Filed 11/20/18 USDC Colorado Page 6 of 6




            ORDERED that, pursuant to Fed. R. Civ. P. 42(a) and D.C.COLO.LCivR 42.1,

  Civil Action Nos. 16-cv-01849-PAB-KLM and 18-cv-01802-WJM-MEH shall be

  consolidated for all purposes under the caption “In re HomeAdvisor, Inc. Litigation.” It is

  further

            ORDERED that, pursuant to D.C.COLO.LCivR 42.1, Civil Action No. 18-cv-

  01802 shall be assigned to Judge Philip A. Brimmer. It is further

            ORDERED that Civil Action No. 18-cv-01802 shall hereafter be referred to the

  magistrate judge assigned to the lowest numbered case, Magistrate Judge Kristen L.

  Mix. It is further

            ORDERED that all future pleadings and other papers in these consolidated

  actions shall be filed in this case only and shall be captioned as shown below:




  Civil Case No. 16-cv-01849-PAB-KLM
  (Consolidated with Civil Action No. 18-cv-01802-PAB-KLM)

  In re HOMEADVISOR, INC. LITIGATION



            DATED November 20, 2018.

                                             BY THE COURT:


                                              s/Philip A. Brimmer
                                             PHILIP A. BRIMMER
                                             United States District Judge




                                               6
